Citation Nr: 0722844	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-38 229	)	DATE
	)
	)


THE ISSUE

Whether there was clear and mistakable error (CUE) in an 
August 25, 2004 Board of Veterans' Appeals (Board) decision 
which denied an increased rating for bronchitis with a 
history of bronchiectasis and a total rating based on 
individual unemployability.


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1957 to January 1959.

2.  On September 30, 2004 a motion for revision of the 
Board's August 25, 2004 decision based on CUE was filed.

3.  In January 2007 the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
August 25, 2004 decision. 


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of the August 2004 decision based on CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2006).

The Court has vacated and remanded Board decision that was 
challenged on the basis of CUE in the moving party's motion.  
Thus, there is no final decision for the Board to review on 
the basis of clear and unmistakable error.  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of 
the motion and it is dismissed.



ORDER

The motion is dismissed.







	                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



